Citation Nr: 1607781	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-18 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to August 2005, to include service in Iraq from April 2003 to July 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in May 2013; a transcript of the hearing is of record.  These matters were remanded by the Board in August 2013 for additional development.  

The issue of service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, her asthma and bronchitis manifested by decreased diffusion capacity, had its onset in service.    


CONCLUSION OF LAW

A respiratory disorder, including asthma and bronchitis, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran has current diagnoses of asthma and bronchitis.  See, e.g., July 2011 VA treatment record; January 2013 VA treatment record.  She contends that her respiratory disorder had its onset during her service in Southwest Asia, and, alternatively, that she was exposed to asbestos and mold afterwards at Ft. Polk.  See May 2013 Travel Board hearing; October 2013 VA respiratory conditions examination report.  Her service treatment records show that in March and June 2005, the Veteran complained of difficulty breathing for approximately one month during and after physical activity.  On June 2005 separation examination, she reported having/having had shortness of breath, bronchitis, asthma, problems breathing related to exercise, weather, pollens, and being prescribed an inhaler; it was noted she had a history of bronchitis.  

The Board finds that the Veteran's report of experiencing difficulty breathing in service and of ongoing symptoms thereafter, are competent based on her ability to observe those phenomena with her own senses, and credible based on her consistent report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno, 6 Vet. App. at 470.   

A VA examiner in an October 2013 examination report opined that since the Veteran was treated for respiratory symptoms in service, it was at least as likely as not her current symptoms, manifested by a decrease in diffusion capacity, were related to events in her military service.  

Inasmuch as the Veteran has in-service complaints of difficulty breathing during and after physical activity, post-service diagnoses of asthma and bronchitis, and objective findings of decreased diffusion capacity, as well as a positive VA nexus opinion, the evidence indicates that the Veteran's symptomatology has been present since service.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's respiratory disorder, asthma and bronchitis, was incurred in service.  Resolving reasonable doubt in the Veteran's favor, service connection a respiratory disorder, asthma and bronchitis, is warranted.  38 U.S.C.A. §38 U.S.C.A. § 1154(a), 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

(In reaching this conclusion, the Board notes that its own Medical Adviser reviewed the facts of this matter, and informally expressed the view the Veteran's complaints were consistent with constrictive bronchiolitis, which he understands has been increasingly seen in Veteran's who served in Iraq.)  


ORDER

Service connection for a respiratory disorder, including asthma and bronchitis, is granted.  

REMAND

The Veteran also seeks service connection for migraine headaches.  As noted in the Board's August 2013 remand, the Veteran's service treatment records show a history of migraines prior to service in high school, and in her May 2013 Travel Board hearing, she also testified that she had migraines prior to service.  This matter was remanded by the Board to determine whether any current headache disability clearly and unmistakably existed prior to service, and if so, was aggravated by service.  

On October 2013 VA examination, it was noted the Veteran experienced headaches in college after tar was placed on a roof, and after a couple of weeks it cleared.  She stated she was unsure when her headaches in service started, but that she took over-the-counter pain medication to alleviate her symptoms.  The examiner indicated that the Veteran was not treated for headaches in service.  It was further found there were no specific clinical indicators that can help determine whether military service permanently aggravated her preexisting headaches as there was no record of description of her headaches in service, and therefore he could not answer without resort to mere speculation.  

To the extent the October 2013 VA examiner found that the Veteran was not treated for headaches in service, the Board finds that such is incorrect.  Notably, the Veteran's service treatment records show that she complained of a headache in January 2005, (albeit in connection with an upper respiratory infection).  Moreover, the examiner did not address the January 2002 report that the Veteran fell off a 15 foot platform onto the back of her head.  Accordingly, the Veteran's claims file should be returned to the October 2013 VA examiner for a clarifying opinion in light of the facts as presented on remand.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the October 2013 examination report regarding the claim of service connection for migraine headaches.  If a new examination is deemed necessary, such should be accomplished.  The Veteran's claims folder should be reviewed prior to the completion of the opinion and/or examination.  The examiner is asked to provide an opinion as to whether the Veteran's current chronic headache disability underwent a permanent increase in severity during service, beyond its natural progression.  

In offering the opinion, the examiner should consider the Veteran's subjective report of the severity of her headaches prior to, during, and since service, as well as any relevant entries, or lack thereof, in the treatment records.  In addition, the examiner should comment as to whether a headache reported accompanying an upper respiratory infection, would be distinguishable from a migraine headache.  An explanation for the opinions that are expressed should be provided.  

2. Then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


